Exhibit 10.1

EMPLOYMENT SEPARATION AGREEMENT

This Agreement (“Agreement”), executed on February 28, 2013, but retroactive to
January 29, 2013 (the “Effective Date”), by and between StoneMor GP LLC, a
Delaware limited liability company (the “Company”), and Paul Waimberg
(“Waimberg”).

W I T N E S S E T H:

WHEREAS, Waimberg has been an employee of the Company since July 19, 1990,
serving most recently in the position of Vice President - Finance and Corporate
Development and Treasurer; and

WHEREAS, the Company and Waimberg have agreed that he will resign from his
current full-time position with the Company as of February 28, 2013 (the
“Resignation Date”); and

WHEREAS, the Company desires to assure the continuity of operations through the
Resignation Date with respect to Waimberg’s areas of responsibility;

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

 

  1. Duties Until Resignation.

1.01 Waimberg will remain employed by the Company until the Resignation Date,
unless his employment is earlier terminated in accordance with paragraph 4.01
below.

1.02 During the remaining period of his employment, Waimberg shall work out at a
mutually agreeable location, performing specific assignments as requested by the
Company. He will perform these assignments diligently, faithfully and to the
best of his ability. He will report directly to and receive assignments from the
Chief Financial Officer, maintaining all of his contact with the Company through
the Chief Financial Officer or his designees except for contacts with other
personnel as are necessary in the performance of his duties. During this period,
Waimberg will inform the Company of all projects, processes, agreements and
assignments in which he has been or continues to be involved, so as to assure
business continuity.

1.03 During this period, Waimberg will be given time and opportunity, consistent
with his work assignments, to plan for his activities following the Resignation
Date.

 

  2. Resignation

2.01 Upon the Resignation Date, Waimberg shall be deemed to have submitted his
resignation as Vice President - Finance and Corporate Development and Treasurer
of the Company and StoneMor Partners L.P., and shall submit his resignation from
similar executive positions of any of the Company’s subsidiaries and affiliated
entities, as well as any and all other executive or other positions he may then
hold in any such subsidiaries and affiliates, including, but not limited to, any
positions he might hold as director, trustee, manager or governor of any of the
Company’s subsidiaries or affiliates.

 

Page 1 of 8



--------------------------------------------------------------------------------

  3. Employee Compensation

3.01 Waimberg shall continue to receive his base salary and benefits during the
remaining period of his employment, except that effective January 1, 2013
Waimberg shall not be entitled to vacation and sick leave generally made
available to executive personnel of the Company.

3.02 Waimberg shall be eligible for a 2012 bonus payment on the same terms as
all other corporate executives on the same bonus program.

3.03 Waimberg acknowledges that he has received a cash payout of his four weeks’
accrued and unused vacation for 2012, and that as of the Resignation Date he
will not be owed anything further for accrued but unused vacation pay or sick
leave.

 

  4. Termination of Employment

 

4.01 Waimberg’s employment hereunder shall terminate:

a. upon his death;

b. upon his Disability, which for the purposes of this Agreement shall mean his
inability because of physical or mental illness or incapacity, whether partial
or total, with or without reasonable accommodation, to perform his duties under
this Agreement, for a continuous period of at least seven (7) calendar days;

c. For Cause at the option of the Company, exercisable by or upon the authority
of the Company’s Board and effective immediately upon the giving by the Company
to Waimberg of written notice of such exercise, which, for purposes of this
Agreement, shall mean conduct occurring after the Effective Date that
constitutes fraud, willful misconduct or gross negligence, violation of
securities laws, or failure to perform mutually agreed-upon duties after five
days’ written notice, or that, in the reasonable discretion of the Board,
materially adversely affects the reputation or business activities of the
Company or any of its subsidiaries or affiliates; or

d. at the option of either party, without cause, upon giving written notice
thereof;

e. on the Resignation Date; and

f. notwithstanding anything in this Agreement to the contrary, to the extent
necessary to avoid adverse tax consequences under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code), Waimberg’s employment shall not be
considered to have terminated earlier than the date on which Waimberg has a
‘separation from service’ within the meaning of Section 409A.

 

Page 2 of 8



--------------------------------------------------------------------------------

4.02 The obligations of the Company upon termination of employment are as
follows:

a. Death. If Waimberg’s employment is terminated as a result of his death, his
estate and/or beneficiaries, as the case may be, shall be entitled to the
following:

i. Base Salary earned but not paid prior to the date of his death;

ii. the Severance Package described in paragraph 5.01, below, payable to his
estate and modified so that the Severance Period shall commence on the date of
death and end 26 weeks thereafter; and

iii. such additional benefits as may be provided by the terms of the then
existing plans, programs and/or arrangements of the Company in which Waimberg
was a participant at the time of death.

b. Disability. If Waimberg’s employment is terminated due to Disability,
Waimberg shall be entitled to the following:

i. Base Salary earned but not paid prior to the date of Disability;

ii. the Severance Package described in paragraph 5.01, below, modified so that
the Severance Period shall commence on the date of termination of employment and
end 26 weeks thereafter; and

iii. such additional benefits as may be provided by the terms of the then
existing plans, programs and/or arrangements of the Company (other than any
severance payments payable under the terms of any benefit plan) for disabled
employees.

c. Cause. If the Company terminates Waimberg’s employment for Cause, Waimberg
shall be entitled to the following:

i. Base Salary earned but not paid prior to the date of the termination of his
employment; and

ii. such additional benefits as may be provided by the terms of the then
existing plans, programs and/or arrangements of the Company for terminated
employees.

d. Without Cause by Waimberg. If Waimberg’s employment is terminated by Waimberg
without Cause, Waimberg shall be entitled to the following:

i. Base Salary earned but not paid prior to the date of the termination of his
employment;

ii. the Severance Package described in paragraph 5.01, below, modified so that
the Severance Period shall commence on the date of termination of employment and
end 26 weeks thereafter.

 

Page 3 of 8



--------------------------------------------------------------------------------

e. Without Cause by the Company. If Waimberg’s employment is terminated by the
Company without Cause, Waimberg shall be entitled to the following:

i. Base Salary earned but not paid prior to the date of the termination of his
employment, together with Base Salary for the balance of the period until the
Resignation Date, payable in accordance with the regular payroll practices of
the Company in equal installments over the balance of such employment period;

ii. The Severance Package described in paragraph 5.01, below.

f. Resignation. If Waimberg remains employed until the Resignation Date,
Waimberg shall be entitled to the following:

i. Base Salary earned but not paid prior to the Resignation Date; and

ii. The Severance Package described in paragraph 5.01, below.

4.03 Any payment under Paragraph 4.02 hereof shall be in lieu of any other
severance, bonus or other payments (other than earned or vested benefits) to
which Waimberg might then be entitled pursuant to any other agreement, benefit
plan or program of the Company or any statutory, common law or other claim,
except that he shall remain eligible for the payment of a bonus for 2012 on the
same terms as all other corporate executives on the same bonus program, as set
forth in Paragraph 3.02, above.

 

  5. Severance Package and Duties During Severance Period

5.01 Provided that Waimberg executes this Agreement and the release of all
claims which is attached hereto as Appendix A, and re-affirms that release
following termination of his employment with the Company, and does not revoke
his acceptance in accordance with paragraph 10.03 below, Waimberg shall receive
a Severance Package consisting of:

 

  5.01.1 Twenty-six (26) weeks’ base salary, less normal withholdings and
deductions, payable over the period March 1, 2013 to August 30, 2013 (the
“Severance Period”) on the Company’s normal payroll schedule; and

 

  5.01.2 If Waimberg elects COBRA continuation coverage, a contribution to
Waimberg’s COBRA premium for the months of March through August, 2013,
inclusive, on the same basis as the Company currently contributes to Waimberg’s
employee health insurance premium. Waimberg’s contribution to the COBRA premium
will be the same as his current contribution to the health insurance premium
unless the Company changes the contribution structure for all executive level
employees, and will be deducted from his severance payments.

 

  5.01.3 Waimberg will continue to vest in his UARs during the period from
March 1 to August 30, 2013.

 

Page 4 of 8



--------------------------------------------------------------------------------

5.02 During the Severance Period, Waimberg will remain available on an as-needed
basis without additional compensation to provide reasonable assistance
concerning questions that might arise relating to the work he performed for the
Company.

 

  6. Continued Obligation of Confidentiality

6.01 While employed by the Company and thereafter without limit as to time,
Waimberg will not (other than in the regular course and in furtherance of the
Company’s business) divulge, furnish or make available to any person any
knowledge or information with respect to the business or affairs of the Company
which is confidential, including, without limitation, “know-how,” trade secrets,
customer lists, pricing policies, operational methods, marketing plans or
strategies, product development techniques or plans, business acquisition or
disposition plans, new personnel employment plans, methods, technical processes,
designs and design projects, inventions and research projects and financial
budgets and forecasts of the Company except (1) information which at the time is
available to others in the business or generally known to the public other than
as a result of disclosure by the Company not permitted hereunder, and (2) when
required to do so by a court of competent jurisdiction, by any governmental
agency or by any administrative body or legislative body (including a committee
thereof) with purported or apparent jurisdiction to order Waimberg to divulge,
disclose or make accessible such information. All memoranda, notes, lists,
records, electronically stored data, recordings or videotapes and other
documents (and all copies thereof) made or compiled by Waimberg or made
available to Waimberg (whether during his employment by the Company or by any
predecessor thereof) concerning the business of the Company or any predecessor
thereof shall be the property of the Company and shall be delivered to the
Company promptly upon the termination of employment.

6.02 Waimberg acknowledges that all developments, including, without limitation,
inventions, patentable or otherwise, trade secrets, discoveries, improvements,
ideas and writings that alone or jointly with others Waimberg may conceive,
make, develop or acquire during the period of his employment by the Company and
any predecessor thereof (collectively, the “Developments”), are and shall remain
the sole and exclusive property of the Company and Waimberg hereby assigns to
the Company all of his right, title and interest in all such Developments.
Waimberg shall promptly and fully disclose all future Developments to the
Company’s Board, and, at any time upon request and at the expense of the
Company, shall execute, acknowledge and deliver to the Company all instruments
that the Company shall prepare, give evidence, and take all other actions that
are necessary or desirable in the reasonable opinion of the Company’s counsel,
to enable the Company to file and prosecute applications for and to acquire,
maintain and enforce all letters patent, trademark registrations or copyrights
covering the Developments in all countries in which the same are deemed
necessary.

 

Page 5 of 8



--------------------------------------------------------------------------------

6.03 Waimberg acknowledges that irreparable injury would be sustained by the
Company in the event of his breach of any of the covenants contained in this
Paragraph 6, which injury could not be remedied adequately by the recovery of
damages in an action at law. Accordingly, Waimberg agrees that, upon a breach or
threatened breach by him of any of such covenants, the Company shall be
entitled, in addition to and not in lieu of any and all other remedies, to an
injunction to be issued by any court of competent jurisdiction restraining the
commission or continuance of any such breach or threatened breach upon minimal
bond, with or without surety, and that such an injunction will not work an undue
hardship on him. Further, any proven breach by Waimberg shall result in the
forfeiture of any remaining severance payments or benefits due to Waimberg
hereunder.

6.04 Except as legally required, the Company and Waimberg shall not discuss or
disclose to any third party (a) the terms of this Agreement or (b) the
circumstances leading to the execution of this Agreement. Notwithstanding the
foregoing, the parties may state that they have parted ways amicably.

6.05 The provisions of this Paragraph 6 shall survive the termination of this
Agreement, without regard to the reasons therefore.

 

  7. Reimbursement of Business Expenses

Upon termination of employment, Waimberg shall be entitled to reimbursement of
business expenses in accordance with the Company’s policy.

 

  8. Non-disparagement

Waimberg shall not make or cause to be made, whether orally or in writing, any
statement which disparages the Company or its officers or directors in
its/his/her business, personal or professional dealings. The Company, which for
purposes of this paragraph includes all officers at the level of Vice President
and above, shall not make or cause to be made, whether orally or in writing, any
statement which disparages Waimberg in his business, personal or professional
dealings.

 

  9. Requests for References

In response to any requests for references from prospective employers, the
Company will follow its established practice of directing such requests to Human
Resources, which will verify dates of employment, positions held and, upon
request, last annual salary, and will tell the inquiring party that it is
Company policy to provide only such information.

 

  10. Miscellaneous

10.01 This Agreement shall be construed and enforced in accordance with the laws
of, the State of Delaware without reference to principles of conflict of laws.
The parties consent to the jurisdiction and venue of the state courts in Bucks
County, Pennsylvania and of the United States District Court for the Eastern
District of Pennsylvania, for any action to enforce the terms of this Agreement.

 

Page 6 of 8



--------------------------------------------------------------------------------

10.02 This Agreement shall incorporate the complete understanding and agreement
between the parties with respect to the subject matter hereof and supersede any
and all other prior or contemporaneous agreements, written or oral, between
Waimberg and the Company or any predecessor thereof with respect to such subject
matter. No provision hereof may be modified or waived except by a written
instrument duly executed by Waimberg and the Company with the express approval
of the Company’s Board or the Company’s Compensation Committee.

10.03 Waimberg acknowledges that before entering into this Agreement he has
received a reasonable period of time, not less than 21 days, to consider this
Agreement and has had sufficient time and an opportunity to consult with any
attorney or other advisor of his choice in connection with this Agreement and
all matters contained herein, and that he has been advised to do so if he so
chooses. Waimberg further acknowledges that this Agreement and all terms hereof
are fair, reasonable and are not the result of any fraud, duress, coercion,
pressure or undue influence exercised by the Company, that he has approved and
entered into this Agreement and all of the terms hereof on his own free will,
and that no promises or representations have been made to him by any person to
induce him to enter into this Agreement other than the express terms set forth
herein. Waimberg understands that he has seven (7) calendar days from the date
he signs this Agreement and Release, and from the date he re-affirms the Release
following termination of employment, to revoke his acceptance of the Agreement,
by giving written notice in accordance with paragraph 8.06 below.

10.04 The Company shall be entitled to deduct and withhold from all compensation
payable to Waimberg pursuant to this Agreement all amounts required to be
deducted and withheld therefrom pursuant to any present or future law,
regulation or ordinance of the United States of America or any state or local
jurisdiction therein or any foreign taxing jurisdiction.

10.05 Paragraph headings are included in this Agreement for convenience of
reference only and shall not affect the interpretation of the text hereof.

10.06 Any and all notices, demands or other communications to be given or made
hereunder shall be in writing and shall be deemed to have been fully given or
made when personally delivered, or on the third business day after mailing from
within the continental United States by registered mail, postage prepaid,
addressed as follows:

If to the Company:

311 Veterans Highway, Suite B

Levittown, PA 19056

Attention: Lawrence Miller, President & CEO

 

Page 7 of 8



--------------------------------------------------------------------------------

If to Waimberg:

812 Lombard Street

# 15

Philadelphia, PA 19147

with a copy to his attorney by e-mail and U.S. mail, first class, postage
prepaid:

Peter J. Weidman

Weidman Law, LLC

600 West Germantown Pike

Suite 400

Plymouth Meeting, PA 19462

e-mail: pweidman@weidmanlaw.com

Either party may change the address to which any notices to it shall be sent by
giving to the other party written notice of such change in conformity with the
foregoing.

10.07 This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which together shall constitute one and
the same instrument.

10.08 This Agreement may be assigned by the Company to, and shall inure to the
benefit of, any successor to substantially all the assets and business of the
Company as a going concern, whether by merger, consolidation or purchase of
substantially all of the assets of the Company or otherwise, provided that such
successor shall assume the Company’s obligations under this Agreement. Because
this Agreement involves the performance of personal services by Waimberg, it may
not be assigned by Waimberg. This Agreement shall inure to the benefit of and be
enforceable by Waimberg’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

IN WITNESS WHEREOF, the Company and Waimberg have executed this Agreement as of
the Effective Date.

 

STONEMOR GP LLC By:  

/s/ Lawrence Miller

Name:   Lawrence Miller Title:   President and Chief Executive Officer

 

/s/ Paul Waimberg

PAUL WAIMBERG

 

Page 8 of 8



--------------------------------------------------------------------------------

APPENDIX A

GENERAL RELEASE

In consideration of the Employment Separation Agreement I have entered into with
StoneMor GP LLC, a Delaware limited liability company (the “Company”), with an
effective date of January 29, 2013, I, PAUL WAIMBERG, hereby release the Company
and all of its past, present, and future divisions, subsidiaries, parents,
affiliates, joint ventures and other related entities, and all of their
respective past, present, and future directors, officers, agents, employees,
benefit plans, plan administrators and other plan fiduciaries, successors and
assigns (collectively, the “Released Parties”), from any and all claims
occurring prior to my execution or to my re-affirmation of this General Release,
as the case may be, and arising out of my employment with the Company or my
separation from that employment. This General Release is to be broadly construed
to encompass all claims of any kind or character whatsoever, whether known or
unknown, relating to my employment with the Company or my separation from that
employment based upon any matter occurring prior to my execution of this General
Release, and prior to my re-affirmation of this General Release, as the case may
be, including, but without limiting the generality of the foregoing, any and all
claims under the Age Discrimination in Employment Act, the Older Workers
Benefits Protection Act, Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, the Americans with Disabilities Act, the Rehabilitation Act
of 1973, Executive Order 11246 and 11375, the Employee Retirement Income
Security Act (other than claims relating to vested benefits), the Worker
Adjustment and Retraining Notification Act, the Family and Medical Leave Act,
the Fair Labor Standards Act, the Pennsylvania Human Relations Act, and any
other federal, state or local constitution, statute, regulation, or ordinance,
and any and all common law claims including, but not limited to, claims for
wrongful or retaliatory discharge, whistle-blowing, intentional infliction of
emotional distress, negligence, defamation, invasion of privacy, salary, wages,
bonuses, severance pay and benefits not specifically recited in the Employment
Separation Agreement, and breach of contract. The claims I am releasing also
include all claims for retaliation under any of the laws described above, and
any claims for attorney’s fees arising out of any of the above. This release
applies to all claims whether or not I am now or ever was aware that they
existed, and also to the continuing or future consequences of those claims.

Excluded from the scope of this General Release are: (1) any claims for defense
or indemnification under any insurance policies, Company by-laws or applicable
law relating to my employment; (2) any rights to workers’ compensation benefits
or unemployment compensation benefits; (3) claims that under applicable law
cannot be released; (4) claims to enforce the Employment Separation Agreement;
and (5) vested rights or interests under any retirement, UAR, equity or other
benefit plans in which I participate

I understand that nothing in this General Release is intended to and does not
limit my right to file a charge or participate in an investigative proceeding of
the EEOC or another governmental agency. However, I understand that any claims
by me for personal relief such as reinstatement or monetary damages or
attorney’s fees are barred by this General Release, and that even if I file a
charge or someone else files a charge from which I could potentially benefit, I
personally cannot benefit monetarily or in any other way from that claim.

 

Page 1 of 2



--------------------------------------------------------------------------------

I further understand and acknowledge that:

a. This General Release applies to, among other things, any and all claims I
have against the Released Parties under the Federal Age Discrimination in
Employment Act (ADEA);

b. The General Release is given in exchange for good and valuable consideration
to which I would not otherwise have a right;

c. This General Release does not waive any rights or claims arising after both
the date I sign it and the date I re-affirm my signature;

d. I have been advised to and have been given ample opportunity to consult with
an attorney prior to signing this General Release;

e. I have been allowed at least twenty-one (21) days from the date I received
this General Release to sign it;

f. I may revoke this General Release by giving written notice to the Company
within seven (7) days after I sign it, or within seven (7) days after I
re-affirm my signature; and

I further acknowledge that I am signing this General Release knowingly and
voluntarily, and without reliance upon any representations or promises of any
kind other than those contained in the Employment Separation Agreement.

 

 

   

 

PAUL WAIMBERG     Date   SIGNATURE RE-AFFIRMED:      

 

   

 

PAUL WAIMBERG     Date  

 

Page 2 of 2